May 29 2009

Keros Capital Consulting Agreement




THIS CONSULTING AGREEMENT  (the “Agreement”) is made and entered into effective
at the 1st day of June, 2009 by and between Sigma Software Solutions, Inc.
d.b.e. Keros Capital  (the “Consultant”), whose principal place of business is
143 Summit Ave, Berkeley Heights, NJ 07922 and National Automation Services Inc.
 (the “client”), whose principal place of business is 2470 Saint Rose Pkwy, Ste
311 Henderson, NV 879074.

WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations; and

WHEREAS, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed; and

WHEREAS, Consultant is ready, willing and able to render such consulting and
advisory services to Client

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1.

Consulting Services. The client hereby retains the Consultant as an Independent
Consultant to the Client and the Consultant hereby accepts and agrees to such
retention. The services provided by the Consultant are: Disseminate an Overview
Report on the Client Company by means of “Targeted” E-Mail and conduct a
marketing campaign to new investors by posting the Overview Report and a company
Profile on the KerosCapital.Com website and at the Consultants discretion,
publicize news released by the Client Company.

It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws. The
services of Consultant shall not be Exclusive nor shall Consultant be required
to render any specific number of hours or assign specific personnel toe the
Client or its projects.

2.

Independent Contractor. Consultant agrees to perform its consulting duties
hereto as an Independent Contractor, Nothing contained herein shall be
considered to as creating an employer-employee relationship between the parties
to this Agreement. The Client shall not make social security, worker’s
compensation or unemployment Insurance payments on behalf of Consultant. The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered or to be rendered by
Consultant. Rather, Consultant will use its best efforts and does not promise
results.








--------------------------------------------------------------------------------



3.

Time, Place and Manner of Performance. The Consultant shall be available for
advice and counsel to the officers and directors of the Client as such
reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined at the sole discretion of the Consultant.




4.

Term of Agreement. The term of this agreement shall be 1 month, commencing on
the date of this Agreement, subject to prior termination as hereinafter
provided.




5.

Compensation. In providing the foregoing services, Consultant shall be
responsible for all costs incurred except the Client will be responsible for
mailing our due diligence requests. Client shall pay Consultant for its services
hereunder as follows: to arrange for one or more third parties to transfer
115,000 Restricted Shares to Consultant upon signing this agreement. These
shares will be included on NASV’s Registration Statement which once effective
will make them eligible to become Free Trading Shares. Such registration should
be completed in a reasonable time frame not to exceed the term of this
agreement. The Client also agrees to transfer an additional 115,000 Restricted
Shares (eligible to become Free Trading in accordance with SEC rule 144) to
Consultant upon signing this agreement, to be held as collateral until the
original 115,000 Restricted Shares are successfully converted into Free Trading
Shares, at which time the 2nd 115,000 Restricted Shares certificate will be
returned to the Client. In the event that conversion of the 1st 115,000
restricted shares into free trading does not occur as set forth above, Client
agrees that the Consultant thereby assumes permanent possession of restricted
shares. All fees may also by paid in cash. The dollar value of any shares given
for compensation under this paragraph 5, paragraph 6 of this Agreement and any
other paragraph of this Agreement shall be the closing price of the Clients
common stock as traded in the over - the- counter market and quoted on the OTC
Bulletin Board on the trading day immediately preceding the compensation due
date.  Any shares shall be unrestricted as to transferability and the
Certificates shall not bear any legends or restrictions. The client warrants,
represents and agrees that the unregistered shares given as compensation under
this Agreement were not issued under SEC Form S-B, that the third party
providing  the shares is not an affiliate of the client, i.e., one who through
stock ownership , a position as director, officer or employee or by other means,
has the power to control, directly or indirectly, the management of the Client
and, if the third party’s stock was issued in a private placement, that the
requirements for the exemption for private placement stock were compelled with
and the third party has held the stock for the prescribed period necessary to
permit the shares to be sold without registration.




6.

Late Payment. In the event of late payment of any compensation due under this
agreement, and in addition to the rights granted the Consultant under paragraph
8 “Termination” of this





--------------------------------------------------------------------------------

Agreement, Consultant may immediately remove Client’s company from
keroscapital.com website until any arrears in compensation are brought current.
If the Client fails to pay any compensation due under this Agreement, including
any compensation due under paragraph 5 hereof, then Consultant shall be entitled
to recover from the Client a dollar amount equal to the dollar value of any
shares due for compensation as provided in paragraph 5 “Compensation” of this
Agreement.




7.

Clients Representations. The Client represents that it is in compliance with all
applicable Securities and Exchange Commission reporting and accounting
requirements and all applicable requirements of the NASD or any stock exchange.
The Client further represents that it has not been and is not the subject of any
enforcement proceeding or injunction by the Securities and Exchange Commission
or any state securities agency.




8.

Termination.




(a)

Consultants relationship with the Client hereunder may be terminated for any
reason whatsoever, at any time, by either party, upon 3 days written prior
notice.

(b)

This Agreement may be terminated by either party upon giving written notice to
the other party if the other party is in default hereunder and such default is
not cured within fifteen (15) days of receipt of written notice of such default.

(c)

Consultant and Client shall have the right and discretion to terminate this
Agreement should the other party in performing their duties hereunder, violate
any law, ordinance, permit or regulation of ay governmental entity, except for
violations which either singularly or in the aggregate do not have or will not
have a material adverse effect on the operations of the Client.

(d)

In the event of any termination hereunder all shares or funds due to or paid to
the Consultant through the date of termination shall be fully earned and
non-refundable and the parties shall have no further responsibilities to each
other except that the Client shall be responsible to make any and all payments
if any, due to the Consultant through the date of the termination and the
Consultant shall be responsible to comply with the provisions of section 10
hereof.




9.

Work Product. It is agreed that all information and materials produced for the
client shall be the property of the Consultant, free and clear of all claims
thereto by the client, and the Client shall retain no claim of authorship there
in.





--------------------------------------------------------------------------------




10.

Confidentiality.  The Consultant recognizes and acknowledges that it has and
will have access to certain confidential information of the Client and its
affiliates that are valuable, special and unique assets and property of the
Client and such affiliates, The Consultant will not during the term of the
Agreement, disclose, without the prior written consent or authorization of the
Client, any of such information to any person, for any reason or purpose
whatsoever. In this regard, the Client agrees that such authorization or consent
to disclose may be conditioned upon the disclosure being made pursuant to a
secrecy agreement, protective order, provision of statute, rule, regulation or
procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information its to be disclosed or in
compliance with the terms of a judicial order or administrative process.

11.

Conflict of Interest. The Consultant shall be free to perform services for other
persons. The Consultant will notify the Client of its performance of Consultant
services for any other person, which could conflict with its obligation under
the Agreement . Upon receiving such notice, the Client may terminate this
Agreement or consent toe the Consultants outside consulting activities: failure
to terminate, this Agreement within seven (7) business days of receipt of
written notice of conflict shall constitute the Clients ongoing consent to the
Consultants outside consulting services.




12.

Disclaimer of Responsibility for Act of the Client. In no event shall Consultant
be required by this Agreement to represent or make management decisions for the
Client. Consultant shall under no circumstances be liable for any expenses
incurred or loss suffered by the Client as a consequence of such decisions, made
by the Client or any affiliates or subsidiaries of the Client.




13.

Indemnifications:




(a)

The Client shall protect, defend, indemnify and hold Consultant and its assigns
and attorneys, accountants, employees, officers and director harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorneys fees) of every kind and character resulting from, relating to or
arising out of (a) the inaccuracy, non fulfillment or breach of any
representation, warranty, covenant or Agreement made by the Client herein, or
(b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Client (c) a violation of state or
federal securities laws.

(b)

The Consultant shall protect, defend, indemnify and hold Client and its assigns
and attorneys, accountants, employees, officers and directors harmless from and
against all





--------------------------------------------------------------------------------

losses, liabilities, damages, judgments, claims, counterclaims, demands,
actions, proceedings, costs and expenses (including reasonable attorneys fees)
of every kind and character resulting from, relating to or arising out of (a)
the inaccuracy, non fulfillment or breach of any representation, warranty,
covenant or Agreement made by the Consultant herein, or (b) negligent or willful
misconduct, occurring during the term thereof with respect to any of the
decisions made by the Consultant (c) a violation of state or federal securities
laws.




14.

Services and Notices. Service and Notice; Any service and/or notice required or
permitted to be given under this Agreement, including service of an
application(s) to a New Jersey court for an order seeking to confirm, vacate,
modify or correct an arbitration award pursuant to Chapter 682, New Jersey
Statutes, entered as a result of binding arbitration between the parties under
Paragraph 21 of this Agreement, shall be deemed sufficient.  If in writing and
delivered or sent by registered mail, or by Federal Express or other recognized
courier to the principal office of each.




15.

Waiver of Breach. Any waiver by either party or a breach of any provisions of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.




16.

Assignment. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client.




17.

Applicable Law. It is the intention of the parties hereto that this Agreement
and ther performance hereunder and all suits and special proceedings hereunder
be construed in accordance with and under and pursuant to the laws of the State
of New Jersey and that in any action, special proceeding or other proceedings
that may be brought arising out of, in connection with or by reason of this
Agreement, the law of the State of New Jersey shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.




18.

Severability. All agreements and covenants contained herein are severable, and
in the event any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein.








--------------------------------------------------------------------------------



19.

Entire Agreement. This Agreement constitutes and embodies the entire
understanding and Agreement of the parties and supersedes and replaces all other
or prior understandings, agreements, and negotiations between the parties.




20.

Waiver and Modification. Any waiver, alteration, or modification of any of the
provisions of this Agreement shall be valid only if made in writing and signed
by the parties hereto. Each party hereto, may waive any of its rights hereunder
without affecting a waiver with respect to any subsequent occurrences or
transactions hereof.  




21.

Binding Arbitration. Any controversy or claim arising our of or relating to this
Agreement or this breach thereof, shall be settled by arbitration administered
by the American Arbitration Association under its Commercial Arbitration Rules,
and judgment on the award rendered by the arbitrator (s) may be entered in any
court having jurisdiction thereof.




22.

Counterparts and Facsimile Signatures. This agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.




CONSULTANT:

Sigma Software Solutions, Inc. d.b.a. Keros Capital




By: /s/ James Mavrikidis

 Date 5/29/2009

James Mavrikidis, President




CLIENT:

National Automation Services Inc.










By: /s/ Robert Chance

              Date 5/29/2009

Bob Chance , CEO

























 



